Exhibit 10.25

QUEST DIAGNOSTICS

SUPPLEMENTAL DEFERRED COMPENSATION PLAN

(PRE – 2005)

AMENDED DECEMBER 30, 2008

--------------------------------------------------------------------------------



PREAMBLE

Effective as of January 1, 1999, Quest Diagnostics adopted this Quest
Diagnostics Supplemental Deferred Compensation Plan for the benefit of certain
of its Employees. As a result of the enactment in 2004 of Section 409A of the
Internal Revenue Code of 1986, as amended from time to time (the “Code”), Quest
Diagnostics adopted the Quest Diagnostics Supplemental Deferred Compensation
Plan (Post-2004) document to reflect the terms that will govern amounts that
were deferred (within the meaning of Treas. Reg. §1.409A-6(a)(1)) under the Plan
in taxable years beginning on and after January 1, 2005. Quest Diagnostics
hereby desires to amend the Plan document to evidence the intention that, with
limited exceptions, amounts that were deferred (within the meaning of Treas.
Reg. §1.409A-6(a)(1)) under the Plan in taxable years beginning before January
1, 2005 will be governed by the terms of the Plan as in effect as of October 3,
2004 and that Section 409A will not be applicable to such amounts (including any
earnings thereon) and adopts this document, the Quest Diagnostics Supplemental
Deferred Compensation Plan (Pre – 2005) for that purpose. Unless otherwise
expressly determined by Quest Diagnostics, it is the intent that no amendment to
this document be considered a “material modification” within the meaning of
Treas. Reg. 1.409A-6(a)(4).

For these purposes, an amount is considered deferred before January 1, 2005, if
before such date, the employee had a legally binding right to be paid the amount
(within the meaning of Treas. Reg. §1.409A-1(b)(1)), and the right to the amount
was earned and vested (within the meaning of Treas. Reg. §1.409A-6(a)).

The purpose of the Plan is to provide supplemental retirement income and to
permit eligible Employees the option to defer receipt of Compensation, pursuant
to the terms of the Plan. The Plan is intended to be an unfunded deferred
compensation plan maintained for the benefit of a select group of management or
highly compensated employees under sections 201(2), 301(a)(3) and 401(a)(1) of
ERISA and therefore to be exempt from Parts 2, 3 and 4 of Subtitle B of Title I
of ERISA to the maximum extent permissible under the provisions thereof.

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

ARTICLE 1.

DEFINITIONS

 

1

 

 

 

 

1.1

Definitions

 

1

 

 

 

 

ARTICLE 2.

PARTICIPATION

 

4

 

 

 

 

 

2.1

Participation

 

4

2.2

Resumption of Participation Following Reemployment

 

4

2.3

Change in Employment Status

 

4

 

 

 

 

ARTICLE 3.

CONTRIBUTIONS

 

5

 

 

 

 

 

3.1

Deferral Contributions

 

5

3.2

Participating Employer Contributions

 

6

3.3

Transfer of Funds

 

6

 

 

 

 

ARTICLE 4.

PARTICIPANTS’ ACCOUNTS

 

7

 

 

 

 

 

4.1

Individual Accounts

 

7

4.2

Accounting for Payments

 

7

 

 

 

 

ARTICLE 5.

INVESTMENT OF CONTRIBUTIONS

 

8

 

 

 

 

 

5.1

Manner of Investment

 

8

5.2

Investment Decisions

 

8

 

 

 

 

ARTICLE 6.

RIGHT TO BENEFITS

 

9

 

 

 

 

 

6.1

Termination of Employment

 

9

6.2

Death

 

9

6.3

Payment on a Designated Future Date

 

9

6.4

Payment Due to an Unforeseen Emergency

 

9

6.5

Adjustment for Investment Experience

 

9

6.6

Forfeiture of Unvested Amounts

 

10

6.7

Taxes

 

10

 

 

 

 

ARTICLE 7.

PAYMENT OF BENEFITS

 

11

 

 

 

 

 

7.1

Payment of Benefits to Participants and Beneficiaries

 

11

7.2

Determination of Method of Payment

 

11

7.3

Right of Offset

 

11

7.4

Payment in the Event of Taxation

 

11

 

 

 

 

ARTICLE 8.

AMENDMENT AND TERMINATION

 

12

 

 

 

 

 

8.1

Plan Amendment

 

12

8.2

Retroactive Amendments

 

12

- i -

--------------------------------------------------------------------------------



 

 

 

 

 

8.3

Plan Termination

 

12

8.4

Payment upon Termination of the Plan

 

12

 

 

 

 

 

ARTICLE 9.

THE TRUST

 

13

 

 

 

 

 

9.1

Establishment of Trust

 

13

 

 

 

 

 

ARTICLE 10.

MISCELLANEOUS

 

14

 

 

 

 

 

10.1

Limitation of Rights

 

14

10.2

Spendthrift Provision

 

14

10.3

Facility of Payment

 

14

10.4

Discharge of Obligations

 

14

10.5

Furnishing Information

 

15

10.6

Information between the Administrator and Trustee

 

15

10.7

Notices

 

15

10.8

Writings and Electronic Communications

 

15

10.9

Governing Law

 

15

10.10

Construction

 

15

 

 

 

 

ARTICLE 11.

PLAN ADMINISTRATION

 

16

 

 

 

 

 

11.1

Powers and Responsibilities of the Administrator

 

16

11.2

Claims and Review Procedures

 

16

11.3

Plan’s Administrative Costs

 

17

-ii-

--------------------------------------------------------------------------------



 

 

Article 1.

Definitions.

1.1 Definitions. Pronouns used in the Plan are in the masculine gender but
include the feminine gender unless the context clearly indicates otherwise.
Wherever used herein, the following terms have the meanings set forth below,
unless a different meaning is clearly required by the context:

(a) “Account” means an account established on the books of a Participant’s
Employer for the purpose of recording Deferral Contributions and Employer
Contributions credited on behalf of a Participant in respect of compensation for
services to such Employer and any notional income, expenses, gains or losses
related thereto. For each Participant who was a participant in the MetPath Inc.
Deferred Compensation Plan, a MetPath Plan Subaccount was established as part of
the Participant’s Account. For purposes of this Plan document, “Account” shall
include only amounts that are deferred within the meaning of Treas. Reg.
§1.409A-6(a)(1)) during taxable years before January 1, 2005. An amount is
considered deferred before January 1, 2005, if before such date, the Participant
had a legally binding right to be paid the amount (within the meaning of Treas.
Reg. §1.409A-1(b)(1)), and the right to the amount was earned and vested (within
the meaning of Treas. Reg. §1.409A-6(a)).

(b) “Administrator” means Quest Diagnostics acting through its officers and
employees.

(c) “Appeals Committee” means the Quest Diagnostics Appeals Committee, which is
designated from time to time by the Administrator to administer the claims and
review procedures specified in Section 11.2.

(d) “Beneficiary” means the person or persons entitled under Section 6.2 to
receive benefits under the Plan upon the death of a Participant.

(e) “Bonus” means the cash bonus that is payable each March (if not deferred
pursuant to Section 3.1) under the Senior Management Incentive Plan or the Quest
Diagnostics Incorporated Management Incentive Plan.

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(g) “Compensation” shall have the meaning ascribed to the term “Deferral
Compensation” by the Profit Sharing Plan; provided that any exclusion
attributable to (i) deferred compensation deferred pursuant to this Plan or (ii)
limits imposed by Code Section 401(a)(17) shall not apply.

(h) “Deferral Contributions” means those amounts credited to a Participant’s
Account pursuant to Section 3.1.

(i) “Eligible Employee” means an Employee of an Employer who is determined by
the Administrator to be among a select group of management or highly compensated
Employees and who is designated by the Administrator as an Eligible Employee for
purposes of the Plan.

(j) “Employee” means any employee of an Employer.

--------------------------------------------------------------------------------



(k) “Employer” means Quest Diagnostics and any successors and assigns unless
otherwise provided herein, and shall include any Related Employer or other
affiliated employer adopting this Plan.

(l) “Employer Contributions” means amounts credited to a Participant’s Account
pursuant to Section 3.2.

(m) “Employer Stock” means any class of common stock of Quest Diagnostics or the
preferred stock of Quest Diagnostics that is convertible into common stock.

(n) “ERISA” means the Employee Retirement Income Security Act of 1974, as from
time to time amended.

(o) “MetPath Plan Subaccount” means the subaccount established and maintained by
the Administrator pursuant to Section 4.1 on behalf of each Participant who was
a participant in the MetPath Inc. Deferred Compensation Plan.

(p) “Participant” means any Eligible Employee who has filed in accordance with
Article 2 an election to defer Compensation pursuant to Section 3.1.

(q) “Plan” means this Quest Diagnostics Supplemental Deferred Compensation Plan
as in effect from time to time.

(r) “Plan Year” means the calendar year.

(s) “Profit Sharing Plan” means the Profit Sharing Plan of Quest Diagnostics
Incorporated, as amended from time to time.

(t) “Quest Diagnostics” means Quest Diagnostics Incorporated.

(u) “Related Employer” means any employer other than Quest Diagnostics, if Quest
Diagnostics and such other employer are members of a controlled group of
corporations (as defined in Section 414(b) of the Code) or an affiliated service
group (as defined in Code Section 414(m)), or are trades or businesses (whether
or not incorporated) which are under common control (as defined in
Section 414(c)), or such other employer is required to be aggregated with Quest
Diagnostics pursuant to regulations issued under Code Section 414(o).

(v) “Section 16 Executive” means an Eligible Employee who is designated as such
by the Administrator.

(w) “Section 401(a)(17) Limit” means the maximum amount of annual compensation
that can be taken into account by the Profit Sharing Plan pursuant to Code
Section 401(a)(17).

(x) “Senior Executive” means an Eligible Employee who is designated as such by
the Administrator.

(y) “Senior Management Incentive Plan” means the Quest Diagnostics Incorporated
Senior Management Incentive Plan, as in effect from time to time.

-2-

--------------------------------------------------------------------------------



(z) “SMIP Bonus Subaccount” means the portion of a Participant’s Account
established and maintained by the Administrator on behalf of each Participant
who elects to defer a portion of his Bonus payable under the Senior Management
Incentive Plan and any other plan intended to pay performance-based compensation
within the meaning of Code Section 162(m)(4)(c).

(aa) “Supplemental Contribution” means an additional discretionary Employer
Contribution credited to a Participant’s Account pursuant to Section 3.2.

(bb) “Trust” means the trust fund established pursuant to the terms of the Plan.

(cc) “Trust Agreement” means the agreement by and among the Trustee and each
Employer establishing the Trust.

(dd) “Trustee” means the corporation or individuals named in the agreement
establishing the Trust and such successor and/or additional trustees as may be
named in accordance with the Trust Agreement.

-3-

--------------------------------------------------------------------------------



 

 

Article 2.

Participation.

2.1 Participation. Each Eligible Employee who has an Account is a Participant
covered under this Plan document. No other Eligible Employee shall become a
Participant covered under this Plan document after December 31, 2004. An
election to defer Compensation will be timely if it is filed in accordance with
procedures established by the Administrator which shall require elections to be
filed no later than January 1 of the Plan Year to which the deferral election
applies or, if an individual is designated by the Administrator as an Eligible
Employee during the Plan Year, within 30 days following the date of such
designation.

2.2 Resumption of Participation Following Reemployment. If a Participant ceases
to be an Employee and thereafter returns to the employ of an Employer before
December 31, 2004, he may again become a Participant following his reemployment,
provided he is an Eligible Employee and has timely filed an election to defer
Compensation pursuant to Section 3.1.

2.3 Change in Employment Status. If any Participant continues in the employ of
an Employer but ceases to be an Eligible Employee, he shall continue to be a
Participant until the entire amount of the value of his Account is paid.

-4-

--------------------------------------------------------------------------------



 

 

Article 3.

Contributions.

3.1 Deferral Contributions.

(a) Participant deferral elections. Each Participant who is not a Senior
Executive may elect to defer up to fifty (50) percent (in whole percentages) of
his future Compensation in excess of the Section 401(a)(17) Limit.

(b) Senior Executive deferral elections. Each Participant who is a Senior
Executive may elect to defer (1) up to fifty (50) percent (in whole percentages)
of his future Compensation (excluding any Bonus deferred pursuant to Section
3.1(b)(2)) in excess of the Section 401(a)(17) Limit; and (2) up to ninety-five
(95) percent (in whole percentages) of his future Compensation which constitutes
Bonus.

(c) Effectiveness of deferral election. A deferral election shall become
effective on the first day of the Plan Year (or for an individual who is
designated as an Eligible Employee during the Plan Year and timely files a
deferral election, the first day of the first payroll period that follows
receipt by the Administrator of such election). The election will be effective
to defer Compensation relating to all services performed in the Plan Year
subsequent to the time such election becomes effective. Any subsequent election
will be effective as of the first day of the following Plan Year and will apply
only to Compensation payable with respect to services rendered after such date.
Amounts credited to a Participant’s Account prior to the effective date of any
subsequent election will not be affected by such subsequent election.

(d) Commencement of deferrals. (i) Deferrals made pursuant to Section 3.1(a) and
3.1(b)(1). If a Participant’s Compensation for a Plan Year exceeds the Section
401(a)(17) Limit on account of payment of Compensation (excluding any Bonus),
then deferrals pursuant to his election under Section 3.1(a) or 3.1(b)(1) shall
commence as of the payroll period coincident with or next following the payroll
period in which the Participant’s Compensation exceeds the Section 401(a)(17)
Limit (but deferrals shall be made only on Compensation in excess of the Section
401(a)(17) Limit). If a Participant’s Compensation for a Plan Year exceeds the
Section 401(a)(17) Limit on account of payment of Bonus, then deferrals pursuant
to his election shall commence as of the payroll period in which the
Participant’s Compensation exceeds the Section 401(a)(17) Limit (but deferrals
shall be made only on Compensation in excess of the Section 401(a)(17) Limit).
(ii) Deferrals made pursuant to Section 3.1(b)(2). Deferrals of Bonus pursuant
to Section 3.1(b)(2) shall be made in the payroll period in which the Bonus
would otherwise be paid.

(e) Election irrevocable except as required pursuant to Profit Sharing Plan. An
Employer shall credit to the Account maintained on behalf of a Participant the
amount of Compensation deferred pursuant to such Participant’s election. Under
no circumstances may an election to defer Compensation be adopted or effective
retroactively. A Participant may not revoke or change an election to defer
Compensation for a Plan Year during that year; provided, however, that a
Participant who has made a hardship withdrawal under the Profit Sharing Plan may
not defer Compensation under this Plan for a period of six months from the date
of the withdrawal, unless otherwise determined by the Administrator.

-5-

--------------------------------------------------------------------------------



(f) SMIP Bonus Subaccount. A Participant’s Employer shall credit to the
Participant’s SMIP Bonus Subaccount an amount corresponding to the amount of
Bonus payable under the Senior Management Incentive Plan deferred pursuant to
Section 3.1(b)(2).

(g) Vested Right. Subject to the claims of the Employer’s creditors in the event
of the Employer’s insolvency, a Participant shall have a nonforfeitable right to
the value of Deferral Contributions credited to his Account.

(h) No Deferral Contributions after 2004. All Deferral Contributions made after
2004 and attributable to periods after 2004 shall be governed by the terms of
the Quest Diagnostics Supplemental Deferred Compensation Plan (Post – 2004).

3.2 Participating Employer Contributions.

(a) Employer Contributions. (i) Matching Contribution. An Employer shall credit
an Employer Contribution to the Account maintained on behalf of each Participant
who had Deferral Contributions credited to his Account for a payroll period.
Notwithstanding the preceding sentence, no Employer Contribution shall be
credited to the Account of a Participant who is also a participant in the Quest
Diagnostics Transferee Pension Plan for former Corning Incorporated employees.
The amount of the Employer Contribution to be credited on behalf of a
Participant shall be equal to the applicable percentage specified from time to
time in Section 3.2 of the Profit Sharing Plan of the Deferral Contributions
made on behalf of the Participant with respect to such payroll period. (ii)
Vested Right. Subject to the claims of the Employer’s creditors in the event of
the Employer’s insolvency, a Participant shall have a nonforfeitable right to
the value of Employer Contributions credited to his Account.

(b) Supplemental Contributions. In addition, a Participant’s Employer may, from
time to time in its sole discretion, credit a Supplemental Contribution to a
Participant’s Account in an amount determined by such Employer in its sole
discretion and without regard to any Deferral Contribution elected by such
Participant. Unless otherwise specified by the Employer at the time the
Supplemental Contribution is made, a Participant shall have a nonforfeitable
right to the value of such Supplemental Contribution credited to his Account,
subject to the claims of such Employer’s creditors in the event of such
Employer’s insolvency.

(c) No Employer Contributions after 2004. All Employer Contributions made after
2004 and attributable to periods after 2004 shall be governed by the terms of
the Quest Diagnostics Supplemental Deferred Compensation Plan (Post – 2004).

3.3 Transfer of Funds. Each Employer will, as soon as administratively
practicable after each payroll period, make a transfer of assets to the Trustee.
The Employers shall provide the Trustee with information on the amount credited
to each Participant’s Account.

-6-

--------------------------------------------------------------------------------



 

 

Article 4.

Participants’ Accounts.

4.1 Individual Accounts. The Administrator will establish and maintain an
Account for each Participant which will reflect Deferral Contributions, Employer
Contributions and Supplemental Contributions credited to the Account and any
notional earnings, expenses, gains and losses credited thereto, attributable to
the investments in which the Participant’s Account is treated as invested. For
each Participant who was a participant in the MetPath Inc. Deferred Compensation
Plan, the Administrator will establish and maintain, as part of such
Participant’s Account, a subaccount (the “MetPath Plan Subaccount”) to reflect
his participation in the MetPath Inc. Deferred Compensation Plan. The MetPath
Plan Subaccount had an opening balance equal to the balance of the Participant’s
account under the MetPath Inc. Deferred Compensation Plan on the date the
Participant’s balance under the MetPath Inc. Deferred Compensation Plan was
transferred to this Plan (with interest credited, pursuant to the terms of the
MetPath Inc. Deferred Compensation Plan, from December 31, 1998 to the transfer
date). The Administrator will establish and maintain such other accounts and
records as it decides in its discretion to be reasonably required or appropriate
in order to discharge its duties under the Plan. Participants will be furnished
statements of their Account value at least once each Plan Year.

4.2 Accounting for Payments. A payment to the Participant or to the
Participant’s Beneficiary(ies) shall be charged to the Participant’s Account as
of the date of such payment.

-7-

--------------------------------------------------------------------------------



 

 

Article 5.

Investment of Contributions.

5.1 Manner of Investment. All amounts credited to the Accounts of Participants
shall be treated as though invested and reinvested only in eligible investments
selected by the Administrator.

5.2 Investment Decisions. Investments in which the Accounts of Participants
shall be treated as invested and reinvested shall be directed by the Employer,
each Participant, or both, as specified pursuant to procedures established by
the Administrator from time to time. No portion of the Employer Contributions
credited to a Participant’s Account on or after January 1, 2003 or Deferral
Contributions credited to a Participant’s Account on or after April 1, 2004 may
be treated as though invested in Employer Stock, but the portion of the Employer
Contributions credited to a Participant’s Account before January 1, 2003 that
was treated as though invested in Employer Stock shall continue, on and after
January 1, 2003, to be treated as though invested in Employer Stock.

Notwithstanding the preceding provisions of this Section 5.2, in no event may a
Section 16 Executive direct that Deferral Contributions made by him on or after
January 1, 2000 be treated as though invested in Employer Stock.

-8-

--------------------------------------------------------------------------------



 

 

Article 6.

Right to Benefits.

6.1 Termination of Employment. If a Participant terminates his employment for
any reason, the value of the Participant’s Account will be paid in accordance
with Article 7.

6.2 Death. If a Participant dies before payment of the value of his Account has
commenced, or before such payment has been completed, his designated Beneficiary
or Beneficiaries will be entitled to receive the remaining balance of his
Account. Payment to the Beneficiary or Beneficiaries will be made in accordance
with Article 7.

A Participant may designate a Beneficiary or Beneficiaries, or change any prior
designation of Beneficiary or Beneficiaries by giving notice to the
Administrator on a form designated by the Administrator. With respect to any
Beneficiary designations filed with the Administrator, after December 31, 2003,
a Participant’s spouse must consent to his designation of a Beneficiary other
than his spouse. If more than one person is designated as the Beneficiary, their
respective interests shall be indicated on the designation form. A copy of the
death notice or other sufficient documentation must be filed with and approved
by the Administrator. If upon the death of the Participant there is, in the
opinion of the Administrator, no designated Beneficiary for part or all of the
value of the Participant’s Account, such amount will be paid to his surviving
spouse or, if none, to his estate (such spouse or estate shall be deemed to be
the Beneficiary for purposes of the Plan). If a Beneficiary dies after payment
to such Beneficiary has commenced, but before the full value of the
Participant’s Account has been paid, and, in the opinion of the Administrator,
no person has been designated to receive such remaining balance, then such
balance shall be paid to the deceased Beneficiary’s estate.

6.3 Payment on a Designated Future Date. Concurrently with a Participant’s
election to defer Compensation pursuant to Section 3.1 for any Plan Year (or the
making of a Supplemental Contribution by an Employer), the Administrator may
permit a Participant to designate a specific date on which a specified amount of
the value of his Account attributable to such election (or a Supplemental
Contribution that is nonforfeitable) shall be paid in accordance with Article 7;
provided that in the event of such Participant’s earlier termination of
employment or death, his Account shall be paid in accordance with Section 6.1 or
6.2, as the case may be. Unless otherwise permitted under procedures specified
by the Administrator, such election shall be irrevocable.

6.4 Payment Due to an Unforeseen Emergency. A Participant shall not be permitted
to withdraw any portion of the value of his Account prior to termination of
employment or any date specified pursuant to Section 6.3 (whichever occurs
first), except a Participant may apply to the Administrator, in accordance with
procedures specified by the Administrator, to withdraw some or all of the value
of his Account if such withdrawal is required on account of a financial hardship
resulting from an unforeseen emergency. The Administrator shall establish
criteria to determine what constitutes financial hardship. Withdrawals made on
account of financial hardship shall be made in a lump sum payment in accordance
with Article 7.

6.5 Adjustment for Investment Experience. If the total value of a Participant’s
Account is not paid in a single sum after the Participant terminates employment,
the amount remaining in the Account after the first payment will continue to be
treated as invested in an interest-bearing

-9-

--------------------------------------------------------------------------------



money market account and will be subject to adjustment until paid to reflect the
income, gains and losses on such deemed investment.

6.6 Forfeiture of Unvested Amounts. Any portion of the value of a Participant’s
Account attributable to a Supplemental Contribution that is not fully vested at
the time he terminates employment shall be forfeited.

6.7 Taxes. There shall be deducted from each payment made under the Plan to the
Participant (or Beneficiary) all taxes that Quest Diagnostics determines are
required to be withheld or deducted by Quest Diagnostics in respect to such
payment or the Plan. Quest Diagnostics shall have the right to reduce any
payment by the amount of cash sufficient to provide the amount of such taxes.

-10-

--------------------------------------------------------------------------------



 

 

Article 7.

Payment of Benefits.

7.1 Payment of Benefits to Participants and Beneficiaries. (a) Payments under
the Plan to a Participant or to the Beneficiary of the Participant shall be made
in a lump sum in cash or, if permitted by the Administrator and specified in the
Participant’s election to defer Compensation, under a systematic withdrawal plan
(installment(s)) not exceeding 5 years, upon termination of employment or death.
Notwithstanding the preceding sentence, amounts attributable to that portion of
the Employer Contribution credited to a Participant’s Account treated as though
invested in Employer Stock pursuant to Section 5.2 shall be paid in Employer
Stock following termination of employment, and any amounts attributable to
Deferral Contributions credited to a Participant’s Account treated as though
invested in Employer Stock shall be paid in cash or Employer Stock, as elected
by the Participant. Payments under the Plan shall be made first from the value
of the Participant’s SMIP Bonus Subaccount and then from the remaining value of
the Participant’s Account.

(b) Payments under a systematic withdrawal plan must be made in substantially
equal annual installments, in cash, over a period certain which does not exceed
5 years.

7.2 Determination of Method of Payment. The Participant will determine the
method of payment of benefits to himself and the method of payment to his
Beneficiary. Unless such determination was made at least one (1) year prior to
the date on which a payment is to be made pursuant to Section 6.1, 6.2 or 6.3,
the Participant’s prior determination shall govern such payment. If the
Participant does not determine the method of payment to him or his Beneficiary
within the time frame set forth in the preceding sentence, the method shall be a
lump sum.

7.3 Right of Offset. The value of a Participant’s Account to be paid under the
Plan may be reduced in accordance with procedures established by the
Administrator by any amount the Participant owes his Employer at the time
payment is made.

7.4 Payment in the Event of Taxation. If, for any reason, all or any portion of
the value of a Participant’s Account under this Plan becomes taxable to the
Participant prior to receipt, a Participant may petition the Administrator for a
payment of that portion of the value of his Account that has become taxable.
Upon the grant of such a petition, a payment shall immediately be made to a
Participant in an amount equal to the taxable portion of the value of his
Account (which amount shall not exceed the remaining balance of a Participant’s
Account). If the petition is granted, the tax liability payment shall be made as
soon as practicable after the Participant’s petition is granted.

-11-

--------------------------------------------------------------------------------



 

 

Article 8.

Amendment and Termination.

8.1 Plan Amendment. The Compensation Committee of the Board of Directors of the
Corporation shall have the authority to approve amendments to the Plan at any
time and from time to time; such amendments may amend the Plan in whole or in
part. In addition, the Chief Executive Officer and Vice President, Human
Resources, of the Corporation, acting jointly (the “Authorizing Officers”), are
hereby authorized, without action by the Board of Directors or any committee
thereof, to approve any amendment to the Plan (in whole or in part) at any time
and from time to time; provided, however, that such amendment (x) has been
recommended to the Authorizing Officers by the Corporation’s Benefits Committee
and (y) does not increase the benefits under the Plan or otherwise materially
increase the Corporation’s costs with respect to the Plan. The Authorizing
Officers promptly shall report to the Compensation Committee of the Board of
Directors any amendment approved by the Authorizing Officers pursuant to this
Section 8.1. Notwithstanding the foregoing, no amendment of the Plan may reduce
the value of any Participant’s Account determined as though the Participant
terminated his employment as of the date of such amendment

8.2 Retroactive Amendments. An amendment made by Quest Diagnostics in accordance
with Section 8.1 may be made effective on a date prior to the first day of the
Plan Year in which it is adopted. Any retroactive amendment by the Employer
shall be subject to the provisions of Section 8.1.

8.3 Plan Termination. Neither Quest Diagnostics nor any other Employer has any
obligation or liability whatsoever to maintain the Plan for any length of time
and may discontinue deferrals under the Plan or terminate the Plan at any time
without any liability hereunder for any such discontinuance or termination.

8.4 Payment upon Termination of the Plan. Upon termination of the Plan, no
further Deferral Contributions or Employer Contributions shall be made under the
Plan, but Accounts of Participants maintained under the Plan at the time of
termination shall continue to be governed by the terms of the Plan until paid
out in accordance with the terms of the Plan. In its discretion, and
notwithstanding any prior election made by the Participant, Quest Diagnostics
may, upon Plan termination or at any time thereafter, cause each Participant to
be paid in a single lump sum the value of the Participant’s Account in full
satisfaction of all obligations to the Participant under the Plan.

-12-

--------------------------------------------------------------------------------



 

 

Article 9.

The Trust

9.1 Establishment of Trust. Quest Diagnostics has established the Trust between
each Employer and the Trustee, in accordance with the terms and conditions as
set forth in a separate agreement, under which assets are held, administered and
managed, subject to the claims of an Employer’s creditors in the event of such
Employer’s insolvency, until paid to Participants and their Beneficiaries as
specified in the Plan. The Trust is intended to be treated as a grantor trust
under the Code, and the establishment of the Trust is not intended to cause
Participants to realize current income on amounts contributed thereto or
earnings on the Trust’s assets.

-13-

--------------------------------------------------------------------------------



 

 

Article 10.

Miscellaneous.

10.1 Limitation of Rights. None of the establishment of the Plan or the Trust,
or any amendment thereof, or the creation of any fund or Account, or the payment
of any benefits, will be construed as giving to any Participant or other person
any legal or equitable right against an Employer, the Administrator or the
Trustee, except as provided herein, and in no event will the terms of employment
or service of any Participant be modified or in any way affected hereby.

10.2 Spendthrift Provision. A Participant’s or Beneficiary’s right to payment
under the Plan is not subject in any manner to anticipation, alienation, sale,
transfer, assignment, pledge, encumbrance, attachment, judgment, seizure,
alimony or separate maintenance owed by Participant or his Beneficiary or
garnishment by creditors of the Participant or his Beneficiary, either
voluntarily, involuntarily by operation of law or as a result of property
settlement, and any attempt to cause such right to payment to be so subjected
will not be recognized, except to such extent as shall be required by law.

10.3 Facility of Payment. In the event the Administrator determines, on the
basis of medical reports or other evidence satisfactory to the Administrator,
that the recipient of any benefit payments under the Plan is incapable of
handling his affairs by reason of minority, illness, infirmity or other
incapacity, the Administrator may make such payments to a person or institution
designated by a court which has jurisdiction over such recipient or a person or
institution otherwise having the legal authority under State law for the care
and control of such recipient. The receipt by such person or institution of any
such payments therefore, and any such payment to the extent thereof, shall
discharge the liability of the Employers and the Trust for the payment of
benefits hereunder to such recipient.

10.4 Discharge of Obligations. Payment of the value of an Account under the Plan
to a person believed in good faith by the Administrator to be a valid
Beneficiary shall fully and completely discharge the Employers from all further
obligations under this Plan with respect to the Participant. Neither the
Administrator nor Quest Diagnostics shall be obliged to search for any
Participant or Beneficiary beyond the sending of a registered letter to the
Participant’s or Beneficiary’s last known address. If the Administrator notifies
any Participant or Beneficiary that he is entitled to an amount under the Plan
and the Participant or Beneficiary fails to claim such amount or make his
location known to the Administrator within one year thereafter, then, except as
otherwise required by law, if the location of one or more of the next of kin of
the Participant is known to the Administrator, the Administrator may direct
payment of such amount to any one or more or all of such next of kin, and in
such proportions as the Administrator determines. If the location of none of the
foregoing persons can be determined, the Administrator shall have the right to
direct that the amount payable shall be deemed to be forfeited and retained by
the Employers, except that the dollar amount of the forfeiture, unadjusted for
deemed earnings, gains or losses in the interim, may be paid in full
satisfaction of the Employers’ obligations under this Plan in the sole
discretion of the Administrator if a claim for payment subsequently is made by
the Participant or the Beneficiary to whom it was payable. If any benefit
payable to a Participant or Beneficiary who has not been located is subject to
escheat pursuant to applicable state law, neither the Administrator nor Quest
Diagnostics shall be liable to any person for any payment made in accordance
with such law.

-14-

--------------------------------------------------------------------------------



10.5 Furnishing Information. A Participant or his Beneficiary will cooperate
with the Administrator by furnishing any and all information requested by the
Administrator and take such other actions as may be requested in order to
facilitate the administration of the Plan and the payments of amounts hereunder.

10.6 Information between the Administrator and Trustee. The Administrator agrees
to furnish the Trustee, and the Trustee agrees to furnish the Administrator,
with such information relating to the Plan and Trust as may be required by the
other in order to carry out their respective duties hereunder, including without
limitation information required under the Code or ERISA and any regulations
issued or forms adopted thereunder.

10.7 Notices. Any notice or other communication in connection with this Plan
shall be deemed delivered in writing if addressed as provided below and if
either actually delivered at said address or, in the case of a letter, three
business days shall have elapsed after the same shall have been deposited in the
United States mails, first-class postage prepaid and registered or certified:

(a) If it is sent to Quest Diagnostics, an Employer or the Administrator, it
will be at the address specified by Quest Diagnostics, such Employer or the
Administrator, as the case may be.

(b) If it is sent to the Trustee, it will be sent to the address set forth in
the Trust Agreement; or, in each case at such other address as the addressee
shall have specified by written notice delivered in accordance with the
foregoing to the addressee’s then effective notice address.

10.8 Writings and Electronic Communications. All elections, notices and other
communication with respect to the Plan, including signatures relating to such
documentation, may be executed and stored on paper, electronically or in another
medium. Any documentation executed or stored electronically shall comply with
the Electronic Signatures Act.

10.9 Governing Law. The Plan will be construed, administered and enforced
according to ERISA, and to the extent not preempted thereby, the laws of the
State of New Jersey.

10.10 Construction. In the event that it is determined that a Participant or
group of Participants does not qualify as a select group of management or highly
compensated employees as determined in accordance with Sections 201(2),
301(a)(3) and 401(a)(1) of ERISA, the Administrator shall have the right, in its
sole discretion, to (i) terminate any election to defer Compensation made by
each such Participant pursuant to Section 3.1 for the remainder of the Plan Year
in which the Participant’s status changes, (ii) prevent the Participant from
making future elections to defer Compensation and/or (iii) immediately pay the
value of the Participant’s Account and terminate the Participant’s participation
in the Plan. In any event, following such determination the Plan shall
constitute two plans, one covering such non-qualifying Participants and one
covering the remaining Participants up to the maximum number of participants
permissible for an unfunded deferred compensation plan maintained for the
benefit of a select group of management or highly compensated employees under
such sections of ERISA.

-15-

--------------------------------------------------------------------------------



 

 

Article 11.

Plan Administration.

11.1 Powers and Responsibilities of the Administrator. The Administrator has the
full power and the full responsibility to administer the Plan in all of its
details, subject, however, to the applicable requirements of ERISA. The
Administrator’s powers and responsibilities include, but are not limited to, the
following:

(a) To make and enforce such rules and regulations as it deems necessary or
proper for the efficient administration of the Plan;

(b) To interpret the Plan, its interpretation thereof in good faith to be final,
conclusive and binding on all persons claiming payment under the Plan;

(c) To decide all questions concerning the Plan and the eligibility of any
person to participate in the Plan;

(d) To compute the amount of benefits which will be payable to any Participant,
former Participant or Beneficiary in accordance with the provisions of the Plan;

(e) To determine the person or persons to whom such benefits will be paid;

(f) To authorize the payment of benefits;

(g) To comply with applicable requirements of Part 1 of Subtitle B of Title I of
ERISA; and

(h) To appoint such agents, counsel, accountants, and consultants as may be
required to assist in administering the Plan.

11.2 Claims and Review Procedures.

(a) Claims Procedure. If any person believes he is being denied any rights or
benefits under the Plan, such person may file a claim in writing with the
Administrator. If any such claim is wholly or partially denied, the
Administrator will notify such person of its decision in writing. Such
notification will contain (i) specific reasons for the denial, (ii) specific
reference to pertinent Plan provisions, (iii) a description of any additional
material or information necessary for such person to perfect such claim and an
explanation of why such material or information is necessary, and (iv)
information as to the steps to be taken if the person wishes to submit a request
for review. Such notification will be given within 90 days after the claim is
received by the Administrator (or within 180 days, if special circumstances
require an extension of time for processing the claim, and if written notice of
such extension and circumstances is given to such person within the initial
90-day period). If such notification is not given within such period, the claim
will be considered denied as of the last day of such period and such person may
request a review of his claim.

(b) Review Procedure. Within 60 days after the date on which a person receives
written notice of a denied claim (or, if applicable, within 60 days after the
date on which such denial is considered to have occurred), such person (or his
duly authorized representative) may (i) file a written request with the Appeals
Committee for a review of his denied claim and of pertinent

-16-

--------------------------------------------------------------------------------



documents and (ii) submit issues and comments to the Appeals Committee. The
Appeals Committee will notify such person of its decision in writing. Such
notification will be written in a manner calculated to be understood by such
person and will contain specific reasons for the decision as well as specific
references to pertinent Plan provisions. The decision on review will be made
within 60 days after the request for review is received by the Appeals Committee
(or within 120 days, if special circumstances require an extension of time for
processing the request, such as an election by the Appeals Committee to hold a
hearing, and if written notice of such extension and circumstances is given to
such person within the initial 60-day period). If the decision on review is not
made within such period, the claim will be considered denied.

(c) LIMITATIONS ON ACTIONS. NO ACTION (WHETHER AT LAW, IN EQUITY OR OTHERWISE)
SHALL BE BROUGHT BY OR ON BEHALF OF ANY PARTICIPANT OR BENEFICIARY FOR OR WITH
RESPECT TO PAYMENT DUE UNDER THIS PLAN UNLESS THE PERSON BRINGING SUCH ACTION
HAS TIMELY EXHAUSTED THE PLAN’S CLAIM REVIEW PROCEDURE. ANY ACTION (WHETHER AT
LAW, IN EQUITY OR OTHERWISE) MUST BE COMMENCED WITHIN ONE YEAR. THIS ONE-YEAR
PERIOD SHALL BE COMPUTED FROM THE EARLIER OF (I) THE DATE A FINAL DETERMINATION
DENYING SUCH BENEFIT, IN WHOLE OR IN PART, IS ISSUED UNDER THE PLAN’S CLAIM
REVIEW PROCEDURE AND (II) THE DATE SUCH INDIVIDUAL’S CAUSE OF ACTION FIRST
ACCRUED (AS DETERMINED UNDER THE LAWS OF THE STATE OF NEW JERSEY WITHOUT REGARD
TO PRINCIPLES OF CHOICE OF LAWS).

11.3 Plan’s Administrative Costs.

The Employers shall pay all reasonable costs and expenses (including legal,
accounting, and employee communication fees) incurred by the Administrator and
the Trustee in administering the Plan and Trust.

-17-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Quest Diagnostics has caused this Plan document to be
executed by its duly authorized officer, effective as of December 31, 2004.

 

 

QUEST DIAGNOSTICS INCORPORATED

 

 

 

 

By: 

/s/ David W. Norgard

 

David W. Norgard

 

Vice President Human Resources

 

December 22, 2008

 

 

By: 

/s/ Surya N. Mohapatra

 

Surya N. Mohapatra

 

Chief Executive Officer

 

December 22, 2008

-18-

--------------------------------------------------------------------------------